Case: 17-30100      Document: 00514370611         Page: 1    Date Filed: 03/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                      No. 17-30100
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              March 2, 2018

WILLIE TRIPLETT, JR.,                                                        Lyle W. Cayce
                                                                                  Clerk
                                                 Petitioner-Appellant

v.

DARREL VANNOY, Warden, Louisiana State Penitentiary,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:02-CV-770


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Willie Triplett, Jr., Louisiana prisoner # 100388, was convicted of
aggravated rape and sentenced to life imprisonment. He moves for a certificate
of appealability (COA) and for leave to proceed in forma pauperis (IFP) to
challenge the district court’s order that Triplett’s motion for relief from
judgment not be filed.
       Triplett’s unfiled motion raised a new 28 U.S.C. § 2254 claim and was a
successive § 2254 application. See Gonzalez v. Crosby, 545 U.S. 524, 532–33


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30100     Document: 00514370611      Page: 2   Date Filed: 03/02/2018


                                  No. 17-30100

(2005). Because Triplett did not have this court’s permission to file a second
or successive application, the district court did not have jurisdiction to consider
it. See 28 U.S.C. § 2244(b)(3)(A).
      To the extent that Triplett is required to obtain a COA, he has not shown
that reasonable jurists could conclude that the district court abused its
discretion in ordering that Triplett’s motion for relief from judgment not be
filed. See Hernandez v. Thaler, 630 F.3d 420, 428 (5th Cir. 2011). Accordingly,
his request for a COA is DENIED. To the extent that he does not need a COA,
the order of the district court is AFFIRMED. His motion for leave to proceed
IFP on appeal is DENIED.




                                        2